DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 13th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 14th, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 improperly depending on itself, rendering insufficient antecedent basis for the limitations such as “the first rotary lock” and “the tonneau cover” in the claim. For examination purposes, claim 20 is interpreted as depending on claim 19, which is intended by the applicant as stated in page 9 of the applicant’s remarks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeichel (US-20180118004).
Regarding claim 1, Schmeichel discloses tonneau cover (210 in Fig. 31) comprising:
(a) a first panel (panels 236a in Fig. 31); 
(b) a second panel (panels 236b in Fig. 31); 
(c) a hinge (hinges 244a in Fig. 31) located between and connecting the first panel and the second panel (paragraph 0238 lines 1-4); and 
(d) a rotary lock (see annotated Fig. 33 below) located on a first side (driver’s side, paragraph 0117-0118) or a second side of the hinge, the first panel, or the second panel (panel 236a in Fig. 33), the rotary lock including: 
i. a panel cap (see annotated Fig. 33 below); and 
ii. a rail lock (264a in Fig. 33) that engages the panel cap (Fig. 33 shows lock and unlock position) when the tonneau cover is in a closed position to prevent the tonneau from being opened proximate to the hinge (paragraph 0007 lines 5-11 and paragraph 0241), wherein the rail lock includes a rail attachment (paragraph 0241 and see annotated Fig. 33 below) that attaches to a rail cap or a support rail (220a in Fig. 33).

    PNG
    media_image1.png
    402
    685
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 33 from Schmeichel
	Regarding claim 2, Schmeichel discloses the tonneau cover as claimed in claim 1, wherein the panel cap includes a panel extension (262a in annotated Fig. 33 above) that is cantilevered from panel cap. 
Regarding claim 3, Schmeichel discloses the tonneau cover as claimed in claim 2, wherein the rail lock extends in a direction opposite to the panel extension.
Regarding claim 4, Schmeichel discloses the tonneau cover as claimed in claim 3, wherein the panel extension extends into contact (262a in Fig. 33) with the rail lock to engage the rail lock (paragraph 0241, lines 29-35). 
Regarding claim 5, Schmeichel discloses the tonneau cover as claimed in claim 4, wherein the panel extension extends under (panel extension 262a under rail lock 264a in Fig. 33) the rail lock so that a vertical movement of the tonneau cover is restricted and/or prevented. 
Regarding claim 6, Schmeichel discloses the tonneau cover as claimed in claim 1, wherein the panel cap rotates with the hinge (Fig. 33-34 shows the rotating motion) so that, when the tonneau cover is in a closed position, the panel cap is located under the tonneau cover (see annotated Fig. 33 above, 
Regarding claim 8, Schmeichel discloses the tonneau cover as claimed in claim 1, wherein a rotary lock is located on a first side and a second side of the first panel or the second panel (first side is a driver’s side and second side is a passenger’s side, paragraph 0241, lines 21-24). 
Regarding claim 10, Schmeichel discloses the tonneau cover as claimed in claim 1, wherein the tonneau cover includes two or more rotary locks and six (six locks, 262 and 264, in Fig. 31) or less rotary locks. 
Regarding claim 11, Schmeichel discloses a tonneau cover (210 in Fig. 31) comprising: 
(a) a first panel (236a in Fig. 31); 
(b) a second panel (236b in Fig. 31); 
(c) a hinge (244a in Fig. 31) located between and connecting the first panel and the second panel; and 
(d) a rotary lock (see annotated Fig. 33 above) located on a first side (Fig. 33 shows the driver’s side) or an opposing second side of the first panel, the rotary lock including a panel cap (see annotated Fig. 33 above) and a rail lock (264a in Fig. 33-34), wherein the rail lock locks with the panel cap when the tonneau cover is in a closed position to prevent the tonneau cover from being opened proximate to the hinge (paragraph 0007 lines 5-11); and
wherein the rail lock is attached to a side rail by a rail attachment (paragraph 0241 and see annotated Fig. 33 above), and the rail lock extends in a plane parallel to the side rail in a direction of the panel cap (Fig. 33, the part of the rotary lock to the right of the rail attachment extends to the right, where the panel cap is located, and both rail and lock are on a horizontal plane).

Regarding claim 13, Schmeichel discloses the tonneau cover as claimed in claim 11, wherein the rotary lock is located on a first side or a second side of the hinge (on one side of the hinge guard 248 in Fig. 34). 
Regarding claim 14, Schmeichel discloses the tonneau cover as claimed in claim 13, wherein the rotary lock rotates about the hinge to engage the rail lock and lock the tonneau cover (Fig. 33-34, rotate from stored position in Fig. 34 to closed position in Fig. 33). 
Regarding claim 15, Schmeichel discloses the tonneau cover as claimed in claim 11, wherein the panel cap includes a panel extension (262a in Fig. 33) cantilevered from the panel cap. 
Regarding claim 17, Schmeichel discloses the tonneau cover as claimed in claim 15, wherein the panel extension is received by the rail lock so that vertical movement of the tonneau cover is restricted when in the closed position (Fig. 33, panel extension 262a received by rail lock 264a). 
Regarding claim 18, Schmeichel discloses the tonneau cover as claimed in claim 11, wherein the panel cap is located under (see annotated Fig. 33 above, panel cap on the underside of panel 236a) the tonneau cover in the closed position to restrict access to the panel cap. 
Regarding claim 19, Schmeichel discloses the tonneau cover as claimed in claim 11, wherein a first rotary lock is located on the first side (driver’s side as shown in Fig. 33-34) of the tonneau cover and a second rotary lock is located on the second side of the tonneau cover (rotary lock on both sides, paragraph 0241, lines 21-24. Fig. 31 shows two rotary locks, 262a and 262b).  
Regarding claim 20, Schmeichel discloses the tonneau cover as claimed in claim 19, wherein the first rotary lock is located directly across a width of the tonneau cover from the second rotary lock (rotary locks 262a and 262b in Fig. 31, one on the driver’s side and one on the passenger’s side).

The examiner takes Official Notice that the use of nut and bolt is old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a tonneau cover, such as that disclosed by Schmeichel, and use a nut on the threaded bolt (rail attachment as shown in annotated Fig. 33 above), as is old and well known in the art, in order to securely clamp the rail lock to the rail.
It would have been an obvious matter of design choice to make the width (see passenger side lock 264d in Fig. 35C, width in longitudinal direction of the vehicle) of the rail lock equal to the width (see 262d in Fig. 35C, width in transverse direction of the vehicle) of the panel extension, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (See MPEP 2144.04 IV).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmeichel as applied to claim 1 above, and further in view of Facchinello (US 9211834).
Regarding claim 9, Schmeichel discloses the tonneau cover as claimed in claim 1.
Schmeichel fails to disclose the rotary lock is located only on a first side or only a second side of the first panel or the second panel.
However, Facchinello teaches a tonneau section with lock only on one side (Facchinello, lock 140 in Fig. 4, and Col. 9 lines 6-8).
Facchinello and Schmeichel are both considered to be analogous to the claimed invention because they are in the same field of vehicle tonneau cover. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified .
Response to Arguments
Applicant’s arguments, see page 10 paragraph 1 and last paragraph on page 10, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied reference from Schmeichel, see rejection above.
In page 10 paragraph 2, the applicant argues the rail lock appears to be a block secured within the side rail by a threaded fastener and the structure lacks explanation with only the side view shown in Fig. 33. Examiner respectfully disagrees. Schmeichel recited in paragraph 0241 that “hooks 262 engages the catches 264 and the side rails 220a and 220b to secure the folding cover assembly 230 to the side rails”. Since the parts 264 and 262 engaged to secure the cover to the rail, therefore part 264a can be considered a lock.
In page 10 paragraph 3, the applicant argues the rail lock (264a) lacks extension and provides a fastener. As for the extension, Fig. 33 of Schmeichel shows the lock 264a extends in left and right directions; a shorter extension does not disqualify it from being an extension. Examiner acknowledge the reference lacks the limitation of rail attachment that is free of a fastener, but both claim 1 and 11 have no such limitation. Therefore, the two claims are still rejected in view of Schmeichel. In addition, examiner withdraws the rejection on claims 7 and 16 due to the inclusion of a refined limitation on the extension of the rail lock and the “free of a fastener” limitation.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record fails to disclose the rail lock only extends away from the rail attachment towards the panel extension.
Schmeichel teaches the base claim of claim 7, but fails to teach the rail lock only extends towards the panel extension. It would not have been obvious to one of ordinary skill in the art to modify the structure in order to have such limitations.
	Regarding claim 16, the prior art of record fails to disclose the rail attachment is free of a fastener. 
Schmeichel teaches the base claim of claim 7, but fails to teach the rail attachment is free of a fastener. It would not have been obvious to one of ordinary skill in the art to modify the structure specifically to not using a fastener.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612    

/JASON S MORROW/              Primary Examiner, Art Unit 3612